        Case 2:17-cv-02666-JCM-GWF Document 64 Filed 01/03/19 Page 1 of 2


1    Joseph F. Tartakovsky (SBN 13796)
     141 6th Avenue
2    San Francisco, CA 94118
     Telephone: 415-715-4058
3    Joseph.tartakovsky@gmail.com
4    Former Attorney for Defendant Barbara
     Cegavske, in her official capacity as the
5    Nevada Secretary of State
6

7

8                               UNITED STATES DISTRICT COURT
9                                        DISTRICT OF NEVADA
10   NORA LUNA; BILAL SHABAZZ; DIANE                       CASE NO. 2:17-cv-02666-JCM-CWH
     CRUMP-RICHMOND; SUSAN FLORIAN;
11   and DEMI FALCON,,                                     MOTION TO WITHDRAW FROM
                                                           ACTION AS ATTORNEY FOR
12                          Plaintiff,                     DEFENDANT
13          v.
14   BARBARA CEGAVSKE, in her official
     capacity as the Nevada Secretary of State; and
15   JOSEPH GLORIA, in his official capacity as
     the Clark County Registrar of Voters,
16
                            Defendants.
17

18     MOTION TO WITHDRAW FROM ACTION AS ATTORNEY FOR DEFENDANT
19          I, Joseph Tartakovsky, respectfully move the Court for an order permitting me to
20   withdraw as counsel for Defendant Barbara Cegavske in the above action. In support of this
21   motion, I hereby state the following points:
22          (1)      On November 9, 2017, I gave notice to appear as counsel for Defendant
23          Barbara Cegavske [Dkt. 25].
24          (2)     I am no longer employed with the Nevada Office of the Attorney General.
25          (3)     Opposing counsel will receive notice of this motion via the CM/ECF system.
26          (4)     Local Rule IA 11-6 (e) states, “[N]o withdrawal or substitution will be
27          approved if it will result in delay of discovery, the trial, or any hearing in the case.”
28          No such delay will result from my withdrawal because the Defendant is represented by


                                 CASE NO. 2:17-cv-02666-JCM-CWH
                  MOTION TO WITHDRAW FROM ACTION AS ATTORNEY FOR DEFENDANT
        Case 2:17-cv-02666-JCM-GWF Document 64 Filed 01/03/19 Page 2 of 2


1           counsel who have previously appeared in this proceeding. All attorneys listed below
2           remain attorneys of record for Defendant Barbara Cegavske:
3

4       Steven Shevorski
        Nevada Office of the Attorney General
5       555 E. Washington Avenue
        Suite 3900
6
        Las Vegas, NV 89101
7       702-486-3825
        Fax: 702-486-3773
8       Email: sshevorski@ag.nv.gov
9

10      Lawrence VanDyke
        Office of the Nevada Attorney General
11      100 N. Carson Street
12      Carson City, NV 89701
        775-684-1100
13      Fax: 775-684-1108
        Email: lvandyke@ag.nv.gov
14

15

16   Dated: January 3, 2019

17

18
                                                By: /s/ Joseph Tartakovsky
19                                                  Joseph Tartakovsky
20                                              Former Attorney for Defendant Barbara
                                                Cegavske, in her official capacity as the Nevada
21                                              Secretary of State
22

23    IT IS SO ORDERED:
24

25    ______________________________
      UNITED STATES MAGISTRATE JUDGE
26    DATED: 1/07/2019
27

28

                               CASE NO. 2:17-cv-02666-JCM-CWH
                MOTION TO WITHDRAW FROM ACTION AS ATTORNEY FOR DEFENDANT
